DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this claim the applicant’s preamble the transitional phrase is written as “comprises or consists of”.  It is unclearly which transitional phrase is intended.  As the transitional phrase “comprises” is broader, the claim will be read to mean additional ingredients may be added to the composition.
Claim 21 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21 depends from claim 10 which is not a method claim but is instead a composition claim.  It appears the applicant intended claim 21 to depend from method claim 9.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 12, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUEFFER; Stephan et al. (US 20130102515 A1).
Hueffer teaches formulations for dishwashing compositions (see title).  In paragraphs 6 and 7, Hueffer addresses the problem of glass corrosion as is required in the preamble of claim 1.
In paragraphs 27 and 31, Hueffer teaches that zinc salts may be added to the composition as is required in claims 1 and 9.  Included in the list of suitable zinc salts is zinc acetate as is required in instant claim 12.
In paragraph 43, various copolymers are taught to be suitable for Hueffer’s invention including the use of copolymer made using polyvinylamines as is required by instant claims 1, 4, and 12.
Concerning the applicant’s physical state limitation of being a gel, Hueffer teaches various suitable physical states including preparations in a gel state.
Concerning instant claim 18, Hueffer teaches various additive in paragraph 70 including foam inhibitors, corrosion inhibitors and fragrances.  It should also be noted that among the additional additives Hueffer includes organic solvents as per instant claim 6.  Noting that the “and/or” limitation in 
Concerning the polysaccharide polymer of instant claim 1, Hueffer teaches the inclusion of starch which is a natural polysaccharide polymer containing glucose units.  
Although not broadly taught, Hueffer provides examples of their formulation in Table 1 (paragraph 138) which contains additives falling in weight percent ranges defined in instant claim 8.
Concerning method claim 9, the compositions of Hueffer will inhibit glass corrosion and the contact step as well as the dissolution step are taught in the examples (see paragraph 145).

Allowable Subject Matter
Claims 2, 10, 11, 13-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the prior art teaches starch, the prior art fails to teach or render obvious the inclusion of cationic type saccharide polymers as required by claims 2 and 10.
  The prior art teaches away or fails to teach the specific weight percent ranges defined in instant claims 11, 13-17, and 19-20.  The prior art provides no teaching of these ranges or values falling within the range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1767